DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Analysis
2.	The state of the prior art utilizes the term “on,” “connected to,” and other such phrases  that are interpreted as directly on [or directly connected to], or such that one or more intervening elements can be present (i.e., indirectly on, indirectly connected to).  See at least P45 of Lee et al. (US 2020/0127350).  See also P56 of the instant application stating this interpretation.  The claims will be examined accordingly.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 1, and thus dependent claims 2-11, claim 2, and thus dependent claim 3, and claim 12, are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
	Claim 12 is an independent claim that incorporates the subject matter of claim 1, wherein claims 1 and 12 are addressed concurrently.
	Claim 1 (and thus claim 12) recites in part (Examiner emphasis):
“a thermal management apparatus, wherein the thermal management apparatus is disposed on the battery cell and is configured to implement temperature control for the battery cell; and 
an insulation assembly, wherein the insulation assembly is disposed on the battery cell and is connected to the electrode terminal, and the insulation assembly is configured to insulate the thermal management apparatus from the electrode terminal.”

Claim 2 recites in part:

“the thermal management apparatus is configured to fit to the cover plate.”

The claim recites the italicized functions/properties achieved for each of a thermal management apparatus and an insulation assembly that each have no limits and covers every conceivable means for achieving the stated result/function, while the specification discloses at most only those means known to the inventor.  MPEP 2164.08(a) notes the following:  
A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor (emphasis mine). 

While not means-plus-function limitations, the claims depend on a recited property/result and thus a fact situation comparable to Hyatt is present given the claim covers every conceivable structural configuration for achieving the stated property while the specification discloses only those known to the inventor.  MPEP 2164.08 notes that a rejection of a claim under 35 U.S.C. 112 as broader than the enabling disclosure is a 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, enablement rejection.  The claims as stated are essentially all-encompassing claims similar to Amgen v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), cert. denied, 502 U.S. 856 (1991).  In Amgen, the patent claims were directed to a purified DNA sequence encoding polypeptide analogs of the protein erythropoietin (EPO). The court stated that:
Amgen has not enabled preparation of DNA sequences sufficient to support its all-encompassing claims. . . . [D]espite extensive statements in the specification concerning all the analogs of the EPO gene that can be made, there is little enabling disclosure of particular analogs and how to make them. Details for preparing only a few EPO analog genes are disclosed. . . . This disclosure might well justify a generic claim encompassing these and similar analogs, but it represents inadequate support for Amgen’s desire to claim all EPO gene analogs. There may be many other genetic sequences that code for EPO-type products. Amgen has told how to make and use only a few of them and is therefore not entitled to claim all of them.

Likewise to the instant scenario, the instant disclosure does not provide adequate enablement for the claiming of all thermal management apparatuses and all insulation assemblies that are configured to achieve the claimed properties without any actual structure recited.   
See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (The evidence did not show that a skilled artisan would have been able to carry out the steps required to practice the full scope of claims which encompass "any and all live, non-pathogenic vaccines, and processes for making such vaccines, which elicit immunoprotective activity in any animal toward any RNA virus." (original emphasis)); and In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015 (Fed. Cir. 1993) (The specification did not enable the broad scope of the claims for producing mammalian peptides in plant cells because the specification contained only an example of producing gamma-interferon in a dicot species, and there was evidence that extensive experimentation would have been required for encoding mammalian peptide into a monocot plant at the time of filing).

Likewise to the instant scenario, the evidence of record does not show that a skilled artisan can practice the full scope of the claims which encompass any and all configurations that are configured to achieve the result claimed and having any structure given no structure is set forth in the claim.
See also In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the…. lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph for lack of enablement was appropriate.).  The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”. In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).
	One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation. The factors are as follows:
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.

The factors are addressed in order. As to factor A, the claims broadly recite the quoted portion above with the emphasized italicized language that are properties/results obtained without any defining structural entities.  This is an all-encompassing claim that covers any and all thermal management apparatuses and any and all insulation assemblies that achieve the results/properties claimed.   As such, this factors militates against a finding of enablement.  
As to factors B, C, and E, the fields of batteries, thermal management apparatuses, and insulation assemblies is not entirely unpredictable but it is vast, wherein an undue amount of experimentation would be required to practice the full scope of the invention.  These factors in combination weigh against a finding of enablement.  
As to factor D, the level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering, material science, chemistry, electrical engineering, and/or mechanical engineering.  This factor does not weigh for or against a finding of enablement.
As to factors F, G, and H, applicant’s specification teaches a single embodiment that achieves the property/result obtained for each of the thermal management apparatus and the insulation assembly, and does not provide any further guidance on obtaining other structural configurations or entities that achieve the results claimed.  One of ordinary skill in the art would have to perform experimentation on the thousands of options for each of the thermal management apparatus and insulation assembly that achieve the result claimed for which there is no guidance.  Such a degree of testing is undue experimentation.  As such, these factors militate against a finding of enablement.  
	Appropriate correction is required.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 1, and thus dependent claims 2-11, claim 2, and thus dependent claim 3, claim 5, claim 9, and claim 12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)  	Claim 12 is an independent claim that incorporates the subject matter of claim 1, wherein claims 1 and 12 are addressed concurrently.
	Claim 1 (and thus claim 12) recites in part (Examiner emphasis):
“a thermal management apparatus, wherein the thermal management apparatus is disposed on the battery cell and is configured to implement temperature control for the battery cell; and 
an insulation assembly, wherein the insulation assembly is disposed on the battery cell and is connected to the electrode terminal, and the insulation assembly is configured to insulate the thermal management apparatus from the electrode terminal.”

Claim 2 recites in part:

“the thermal management apparatus is configured to fit to the cover plate.”

The above italicized language is ambiguous functional language as there is not a clear cut indication of the scope of the subject matter covered by the claim, the boundaries are not well-defined as the claim language only states a problem solved or result obtained, and one or ordinary skill in the art would not know from the claim terms what structure(s) is/are encompassed by the claim.
	As detailed in MPEP 2173.05(g), Examiners should consider three factors when examining claims that contain functional language to determine whether the language is ambiguous:  (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim, (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained, and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
The emphasized italicized language is simply a result obtained, wherein one of ordinary skill in the art would now know from the claim terms what structure(s) and/or structural requirements are encompassed by the claim such that there is not a clear cut indication of the scope of the subject matter covered by the claim.  A person of ordinary skill in the art would know from the claim terms what is required to meet the results/properties recited such that the claims are considered indefinite.
B)	Claim 1 defines that there is an insulation assembly that is configured to insulate the thermal management apparatus from the electrode terminal.  It is not clear if the claimed insulation assembly is required to be configured to electrically insulate or thermally insulate the components from one another given one component (electrode terminal) is an electrical conductor and the other (thermal management apparatus) is a thermal conductor.  Alternatively, it is not clear from the claim terms whether the configured “insulation” is just one of isolation of the components from one another.  Accordingly, the requirements of the claim are not clear rendering the claim indefinite.  
Claim 12 is rejected concurrently with claim 1 as it is an independent claim that incorporates the subject matter of claim 1.  
Claim 9 is rejected for the same reason in terms of the claimed “insulation layer” and whether this is required to be an electrical insulation, thermal insulation, etc. rendering the claim indefinite as to what is required of the claim.
C)	Claim 1 defines that there is  battery cell provided with an electrode terminal.  Claim 2 then states, 
“wherein the battery cell is provided in plurality, and each of the battery cells comprises a cover plate; and the electrode terminal (singular) is disposed on the cover plate (singular), and the thermal management apparatus is configured to fit to the cover plate (singular).”

	The claim utilizes improper antecedent basis and refers back to the electrode terminal and the cover plate in the singular rendering the claim indefinite given there a plural battery cells, each with their own respective electrode terminal and cover plate such that it is not clear which of the multiple electrode terminals is considered the electrode terminal and which of the cover plates is considered the cover plate.  Alternatively, it is not clear if the claimed features are meant to be with respect to each electrode terminal and each cover plate.  
D)	Claim 5 recites that “a quantity of the water separators is the same as that of the electrode terminals, and each of the water separators fits around an outer circumference of a corresponding one of the electrode terminals.”
	Claim 5 depends from claims 1 and 4.  A plurality of water separators or electrode terminals is not recited in the parent claims such that claim 5 is indefinite as there is insufficient antecedent basis for the italicized features above.  
Appropriate correction is required.  For compact prosecution purposes, the indefinite portions of the claims will be examined as best a possible for prior art application.  It is respectfully noted that any claim amendments should be accompanied by comments that specifically point out how the claim amendment is supported in the original disclosure.  See MPEP 2163, section 3(b); MPEP § 714.02; and MPEP § 2163.06:  
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) 

"Applicant should ... specifically point out the support for any amendments made to the disclosure." 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniuchi et al. (WO 2020/065709) (published 02.04.2020, using US 2022/0045387 as a copy and English language translation thereof).
Regarding claim 1, Taniuchi teaches a battery module 1 (“a battery”) (Fig. 1), comprising: 
a battery cell 2, wherein the battery cell 2 is provided with an electrode terminal (23a or 23b) (Fig. 1, 2, 5); 
a water jacket 4 (“a thermal management apparatus”) (Figs. 1, 5), wherein the thermal management apparatus 4 is disposed on (at least indirectly disposed on) the battery cell 2 and is configured to implement temperature control for the battery cell (P28, 41)
*[alternatively, support plate 3 when it has both heat transfer and electrically conductive properties may be construed as “the thermal management apparatus”   disposed (directly) on the battery cell 2 and is configured to implement temperature control for the battery cell (i.e., configured to cool the cell) (P32-36)]; and
“an insulation assembly” [multiple interpretations:  heat transfer sheet 11 made of silicone and having an electrically insulating property- (P30); heat transfer sheet 12 having an electrically insulating property (P36); support plate 3 when it has “no electrically conductive property” (P36) and is not relied upon for the thermal management apparatus; or elastic rings 25 that are provided individually to each of the terminals 23a, 23b- (Fig. 2, P49)];  wherein the insulation assembly is disposed on the battery cell 2 and is connected to the electrode terminal, and the insulation assembly is configured to insulate the thermal management apparatus 4 from the electrode terminal (23a or 23b) (entire disclosure relied upon).  
Regarding claim 2, Taniuchi teaches wherein the battery cell 2 is provided in plurality (Fig. 1), and each of the battery cells comprises a sealing plate 22 (“a cover plate”) (P29; Fig. 2); and 
the electrode terminal (23a or 23b) disposed on the sealing plate 22 (“cover plate”) (P29; Fig. 2), and the thermal management apparatus (water jacket 4 or sealing plate 3) is configured to fit to the sealing plate 22 (“cover plate”) (i.e., sealing/cover plate 22 is disposed in direct or indirect contact with the sealing plate 3 and water jacket 4, respectively, as is the case of the instant disclosure thermal management apparatus 4 – see Fig. 2, wherein no further structure is described).
Regarding claim 3, Taniuchi teaches wherein each of the battery cells 2 has at least two electrode terminals (23a, 23b), and the thermal management apparatus (sealing plate 3 interpretation) is disposed between at least two of the electrode terminals (Figs. 1, 5, 6).  
Regarding claim 4, Taniuchi teaches wherein heat transfer sheet 11 (“insulation assembly”), made of silicone and having an electrically insulating property (P30), has the structure shown in Fig. 2, and fits around the electrode terminal (23a, 23b).  The same is true for each of heat transfer sheet 12 having an electrically insulating property (P36) that as shown in Fig. 5 fits around the terminal; the support plate 3 when it has “no electrically conductive property” (P36) that fits around the terminal (23a, 23b), and the elastic rings 25 provided externally to each terminal as described at P49 (Fig. 2).
Each of the above entities reads on “a water separator” and is intrinsically capable of keeping the terminal separated from water based on either or both the design construct and materials described for each.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claim 5, Taniuchi teaches wherein a quantity of the water separators (interpreting the heat transfer sheet 11 as the “water separator”) is the same as that of the [positive] electrode terminals 23a [or alternatively, is the same asthat of the [negative] electrode terminals 23b], and each of the water separators 11 fits around an outer circumference of a corresponding one of the electrode terminals [23a or 23b] (Fig. 2).  Alternatively, a quantity of the water separators (interpreting the elastic rings 25 as the “water separator”) is the same as that of all electrode terminals (positive and negative) (P49).
Regarding claim 12, Taniuchi teaches an electric device (P2), comprising the battery according to claim 1.

9.	Claims 1, 4-7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2020/0127350).
Regarding claim 1, Lee teaches a battery pack (“a battery”), comprising: 
a battery cell 10, wherein the battery cell is provided with an electrode terminal [the end portion 11 exposed via terminal hole 101' (P52; Figs. 1, 8)]; 
a thermal management apparatus 100c, wherein the thermal management apparatus 100c is disposed on the battery cell 10 (Fig. 3A, 6) and is configured to implement temperature control for the battery cell 10 (P6); and 
an insulation assembly [at least first cover 100a and sealing members S- Figs. 7A-9B; P109-149)], wherein the insulation assembly is disposed on the battery cell (Fig. 8) and is connected to the electrode terminal (Fig. 8), and the insulation assembly is configured to insulate the thermal management apparatus 100c from the electrode terminal [the end portion 11 exposed via terminal hole 101' (P52; Figs. 1, 8)] (entire disclosure relied upon).  
Regarding claim 4, Lee teaches wherein the insulation assembly [at least first cover 100a and sealing members S- Figs. 7A-9B; P109-149] comprises a “water separator” (multiple interpretations:  first sealing member S1, second sealing member S2, guide rib G), that each fit around the electrode terminal [the end portion 11 exposed via terminal hole 101' (P52; Figs. 1, 8)] and function as “a water separator” given Lee teaches that they block cooling fluid leakage paths formed through the first terminal holes 101' (P117) such that they would intrinsically block water from leaking if selected as the cooling fluid. 
Furthermore, it is noted that sealing member S1 of Lee has an identical structure (compare Fig. 7A-7B of Lee to Fig. 5 of instant application) and material (P122 of Lee teaches rubber; instant disclosure teaches rubber -P67) as the “water separator” of the instant disclosure such that its designation as a “water separator” is consistent with the structure provided of the instant application, wherein the court has held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  
Regarding claim 5, Lee teaches wherein a quantity of the sealing members S1 (“water separators”) is the same as that of the electrode terminals (Fig. 7A, P117), and each of the water separators S1 fits around an outer circumference of a corresponding one of the electrode terminals (Fig. 7A; P117).
Regarding claim 6, Lee teaches wherein the insulation assembly [at least first cover 100a and sealing members S- Figs. 7A-9B; P109-149] further comprises an isolation plate (cover plate 100a), wherein the isolation plate 100a is provided with a through hole [groove G extending to hole 101']; and 
the isolation plate 100a is disposed on the sealing member S1 (“water separator”), the isolation plate 100a is configured to fix the sealing member S1 (“water separator”) to the battery cell 10, and the through hole G/101' is configured for passage of the electrode terminal (Fig. 8).  
Regarding claim 7, Lee teaches wherein a coupling groove S' (“installation groove”) is provided on a side of the isolation plate 100a facing the battery cell 10, and the sealing member S1 (“water separator”) is disposed inside the coupling groove S' (“installation groove”) (Fig. 8).  
Regarding claim 12, Lee teaches an electric device (P3), comprising the battery according to claim 1.

10.	Claims 1 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman et al. (US 2018/0316071).
Regarding claim 1, Newman teaches a power source module 400 (“a battery”) (Figs. 4-9, entire disclosure relied upon), comprising: 
a battery cell 405A (interpreted as the intrinsic electrode assembly thereof), wherein the battery cell 405A is provided with an electrode terminal (805A or 805B) (Fig. 8); 
a cooling plate 520 (“thermal management apparatus”), wherein the cooling plate 520 (“thermal management apparatus”) is disposed on the battery cell 405A (Figs. 4-9) and is configured to implement temperature control for the battery cell given it holds a thermally conductive potting material 505 and is described as a “cooling plate” (P36-37); and 
“an insulation assembly” (either the battery cell cover plate as illustrated in Fig. 8, or an intrinsic insulating gasket that surrounds at least one of the terminals 805A or 805B), wherein the insulation assembly is disposed on the battery cell (i.e., directly on terminals 805A, 805B or indirectly on the electrode assembly), and is connected to the electrode terminal (805A, 805B), and the insulation assembly is inherently configured to insulate the cooling plate 520 (“thermal management apparatus”) from the electrode terminal (805A, 805B).   
Regarding the inherent insulating feature of the cover plate (or intrinsic insulating gasket-type structure), each of the positive and negative terminals (805A, 805B) are shown projecting from the top surface to connect to electrical buses 410A, 410B (P39).  If the cover plate of battery cell 405A as illustrated was not insulating, or the battery cell did not have an insulating gasket-type structure to insulate at least one of the terminals from the other, the battery would be non-operational and would immediately short-circuit as the positive and negative terminals 805A, 805B would have a direct electrical path to one another.  Accordingly, at least one of the cover plate being insulating or there exists an insulating gasket-type structure is considered 
intrinsic to the construct as shown given without at least one of these options (i.e., “an insulation assembly”), the battery would be non-operational and would immediately short-circuit.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  Furthermore, such an entity at least indirectly insulates the cooling plate 520 (“thermal management apparatus”) from the electrode terminal 805A, 805B.
Regarding claim 10, Newman teaches a thermally conductive potting material 505 that once poured into the tray 420, cures into a solid binding (P36) (i.e., “a thermally conductive  adhesive”) is provided between the cooling plate 520 (“thermal management apparatus”) and the battery cell 405A (Figs. 4-9).
Regarding claim 11, Newman teaches wherein the battery cell 405A is provided with an explosion-proof valve 510A (P37), and the cooling plate 520 (“thermal management apparatus”) covers at least part of the explosion-proof valve 510A (Fig. 5; P43); and
the battery further comprises a spacer 515A (P37-40) that is adhered to the bottom of the cell 405A (i.e., “an adhesive separator”) (P41), wherein the adhesive spacer 515A (“adhesive separator”) is disposed between the battery cell 405A and the cooling plate 520 (“thermal management apparatus”), and the adhesive spacer 515A (“adhesive separator”) is configured to prevent the thermally conductive adhesive potting material 505 from entering the explosion-proof valve 510A (P37; Figs. 5-9).  
Regarding claim 12, Newman teaches a vehicle 100 (Figs. 1-3) (“an electric device”), comprising the battery according to claim 1.

Claim Rejections - 35 USC § 102/103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (US 2020/0127350) as applied to at least claim 1 above.
Regarding claim 9, Lee teaches second cover 100b (“insulation layer”) provided on a  surface of the thermal management apparatus 100c.  The second cover 100b is intrinsically electrically insulating given otherwise the busbars 110b provided thereon would short circuit the pack if the cover 100b was not electrically insulating providing a non-functional battery pack.
Alternatively, Lee also teaches that sealing members S1 are also arranged around the second terminal holes 102' and may be connected to each other as a single sheet (P117-118) and are formed of an electrically insulating material (P122) that is provided (indirectly) on a surface of the thermal management apparatus 100c. the   Alternatively, circuit board 180 with the “board” portion being intrinsically formed of an electrically insulating material is also provided (indirectly) on a surface of the thermal management apparatus 100c.
It is noted that the claim is a product-by-process claim due to the claim reciting a sprayed insulation layer which is evaluated solely for any implicit structural characteristics provided to the product by the process step:
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

There is no evidence that the product-by-process language as recited imparts specific structural characteristics to the product.  As such, an insulation layer provided on a surface of a thermal management apparatus, regardless of the process of application, would appear to meet the structure set forth.  Alternatively, any differences provided by the product-by-process limitation would provide a product that is obvious from an insulation layer  of the prior art achieved by a different process.  Regarding product-by-process limitation, see MPEP § 2113.

Claim Rejections - 35 USC § 103
13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0127350) as applied to at least claims 1 and 4 above, and further in view of Yadgar et al. (US 2016/0013529).
Regarding claim 8, Lee teaches wherein the insulation assembly [at least first cover 100a and sealing members S- Figs. 7A-9B; P109-149] comprises a “water separator” (multiple interpretations including at least first sealing member S1 and second sealing member S2).  The first sealing member S1 is taught as an elastic material having high sealing characteristics that may be a rubber material such as EDPM (P122).  
Lee is silent as to whether the taught EDPM rubber first sealing member S1 (“water separator”) is a foam or not; however, Yadgar teaches analogous art of a protective member 5 in the form of an O-ring that is a resilient polymer which is preferably rubber and more preferably, a foam rubber such as EDPM (P26) having a specific thickness reduction for a given compression load range (P26).  Yadgar also teaches that various types of EPDM including both closed-cell or semi-closed sponge EPDM (i.e., foam) are known types of rubbers suitable for an elastic, compressible seal within a battery construct.  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the specific type of rubber (EPDM) material of first sealing member S1 (“water separator”), that of foam rubber EMPD given Yadgar teaches its suitability for its intended use [see MPEP 2144.07:  the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)], and furthermore, based on the overall design construct of the battery and the compressive forces that will act on the first sealing member S1 (“water separator”).

14.	Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0127350) as applied to at least claim 1 above, and further in view of Willgeroth et al. (DE 10 2017203096).  The rejection is provided for compact prosecution purposes in the instance “sprayed” is shown with appropriate evidence to impart specific structural characteristics to the product.
Regarding claim 9, Lee fails to disclose a sprayed insulation layer provided on a  surface of the thermal management apparatus 100c.  In the same field of endeavor, Willgeroth teaches analogous art of a battery arrangement with a cooling device that further includes an electrical insulation layer on the side of the heat-conducting component which may enclose the heat-conducting arrangement and may be spray-coated thereon (P24).  Willgeroth teaches that the insulating layer is useful to prevent any electric current flowing in a portion of the heat conducting arrangement where it is not desired (P24).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide a sprayed insulation layer on a surface of the thermal management apparatus 100c of Lee given Willgeroth teaches the technique and construct is known in the art and provides the advantageous and predictable result of preventing any electric current flowing in a portion of the heat conducting arrangement where it is not desired (P24).

15.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0127350) as applied to at least claim 1 above, and further in view of Juzkow et al. (US 2019/0372173).
Regarding claim 10, Lee fails to disclose wherein a thermally conductive adhesive is provided between the thermal management apparatus 100c and the battery cell 10.  In the same field of endeavor, Juzkow teaches analogous art of a battery pack with a similar construct in which the battery cells 208 may be mechanically adhered to one another and the cooling housing via a thermally conductive adhesive material (P43) in the form of tapes (320A, 320B, 320C, etc.) (Figs. 2-6C) that allows for mechanical coupling of the cells that allows for a load, force, or impact energy to be distributed among the pack, thereby providing a safer battery module (P21).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide thermally conductive adhesive tape between the thermal management apparatus 100c and the battery cell 10 of Lee given the construct and technique is known in the art as taught by Juzkow (P43; Figs. 2-6C) and provides the predictable and advantageous results of allowing for mechanical coupling of the cells that allows for a load, force, or impact energy to be distributed among the pack, thereby providing a safer battery module (P21, entire disclosure relied upon).

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Unno et al. (US 2017/0250388) and Kim et al. (US 2017/0194681).

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729